                 Case 5:16-cr-00019-EJD Document 118 Filed 01/12/21 Page 1 of 3




 1 STEVEN G. KALAR
   Federal Public Defender
 2
   SEVERA KEITH
 3 Assistant Federal Public Defender
   8th Floor - Suite 820
 4 55 South Market Street
   San Jose, CA 95113
 5 Telephone: (408) 291-7753
   Facsimile: (408) 291-7399
 6
   E-mail: Severa_Keith@fd.org
 7
   Counsel for Defendant MERCADO
 8
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13
      UNITED STATES OF AMERICA,                           No. CR 16–0019 EJD (NC)
14
                      Plaintiff,                          REQUEST FOR ORDER SHORTENING
15                                                        TIME FOR HEARING MOTION FOR
             v.                                           RECONSIDERATION OF DETENTION
16                                                        ORDER; [PROPOSED] ORDER
      SERJOE MERCADO,                                     SHORTENING TIME
17
                      Defendant.
18                                                         Court:        Courtroom 5, 4th Floor
19                                                         Hearing Date: January 15, 2021
                                                           Hearing Time: 1:00 p.m.
20

21

22
            Serjoe Mercado, by and through counsel, respectfully requests that the Court issue an
23
     order shortening time, so that his separately-filed motion for reconsideration of the order of
24
     detention may be heard on January 15, 2021. A proposed order shortening time is submitted
25
     herewith.
26
     //
27

28 NO. CR 16-0019 EJD (NC)
     REQ. FOR ORDER SHORTENING TIME;
     [PROPOSED] ORDER                                 1
              Case 5:16-cr-00019-EJD Document 118 Filed 01/12/21 Page 2 of 3




 1                                                ARGUMENT

 2          Serjoe Mercado has filed a motion to reconsider the Court’s order detaining him during

 3 the pendency of his case. The motion is based on changed circumstances, specifically, the Mr.

 4 Mercado’s restoration to competency and his months of good mental health, as well as the

 5 circumstance of the COVID-19 pandemic. In the instant motion, the defense respectfully

 6 requests that the Court hear this motion on shortened time, specifically on January 15, 2021.

 7          Criminal Local Rule 47-2(a) states that “except as the assigned judge directs or these

 8 criminal local rules require,” all criminal motions shall be noticed not less than 14 days after
 9 service of the motion. Crim. L. Rule 47-2(a). The defense respectfully requests that the Court

10 direct that the motion may be heard on shortened time because of the urgency of the situation

11 caused by the current public health crisis and because Mr. Mercado will receive better mental

12 health services, including counseling, if he is out of custody.

13          Undersigned counsel has conferred with counsel for the government, Maia Perez, and the

14 parties propose the following schedule: Government’s opposition brief due on January 14, 2021.

15 The defense waives reply briefing and will reserve such argument for the hearing on this matter.

16                                               CONCLUSION

17          For the foregoing reasons, the Court should issue an order shortening time to allow the

18 motion to be heard on January 15, 2021.
19
     Date: January 12, 2021                               Respectfully submitted,
20

21                                                        STEVEN G. KALAR
                                                          Federal Public Defender
22
                                                          /S/ Severa Keith
23                                                        SEVERA KEITH
                                                          Assistant Federal Public Defender
24

25

26

27

28 NO. CR 16-0019 EJD (NC)
     REQ. FOR ORDER SHORTENING TIME;
     [PROPOSED] ORDER                                 2
             Case 5:16-cr-00019-EJD Document 118 Filed 01/12/21 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11
      UNITED STATES OF AMERICA,                        No. CR 16–0019 EJD (NC)
12
                    Plaintiff,                         [PROPOSED] ORDER SHORTENING
13                                                     TIME
             v.
14
      SERJOE MERCADO,
15
                    Defendant.
16

17

18          GOOD CAUSE APPEARING, the Court hereby GRANTS the request of Serjoe
19 Mercado to hear his motion for reconsideration of the order of detention on shortened time, and

20 HEREBY ORDERS that the motion shall be heard on January 15, 2021, at 1:00 p.m.

21          The government’s opposition brief is due on January 14, 2021.
22          IT IS SO ORDERED.
23

24 Dated:                                       ____________________________________
                                                THE HONORABLE NATHANAEL COUSINS
25
                                                United States Magistrate Judge
26

27

28 NO. CR 16-0019 EJD (NC)
     REQ. FOR ORDER SHORTENING TIME;
     [PROPOSED] ORDER                              3
